Exhibit 10.1

Execution Version

 

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE,
FENNER & SMITH
INCORPORATED

One Bryant Park
New York, NY 10036

 

DEUTSCHE BANK TRUST
COMPANY
AMERICAS
DEUTSCHE BANK AG
CAYMAN ISLANDS
BRANCH
DEUTSCHE BANK
SECURITIES INC.

60 Wall Street
New York, NY 10005

 

JPMORGAN CHASE BANK,
N.A.

J.P. MORGAN SECURITIES
LLC

383 Madison Avenue
New York, NY 10179

May 16, 2012

Boyd Gaming Corporation

3883 Howard Hughes Parkway, Ninth Floor

Las Vegas, Nevada 89169

Attention: Josh Hirsberg,

Senior Vice President, Chief Financial Officer and Treasurer

Project Florida

Commitment Letter

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or its designated affiliate, “Merrill
Lynch” and, together with Bank of America, “BofAML”), Deutsche Bank Trust
Company Americas (“DBTCA”), Deutsche Bank AG Cayman Islands Branch (“DBCI”),
Deutsche Bank Securities Inc. (“DBSI” and together with DBTCA and DBCI,
collectively, “DB”), JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P. Morgan
Securities LLC (“JPMS” and, together with JPMCB, “JPM” and, together with BofAML
and DB, the “Commitment Parties”, “we” or “us”) that Boyd Gaming Corporation
(“you” or “Boyd”) intends to acquire Peninsula Gaming, LLC, a Delaware limited
liability company (the “Target Company”), through a newly created wholly-owned
(directly or indirectly) unrestricted subsidiary of Boyd (“Acquisition Co.”).
Boyd, Acquisition Co. and the Target Company are sometimes collectively referred
to herein as the “Companies” and the acquisition of the Target Company is
referred to herein as the “Acquisition”.

Financing Activities

Investment in Unrestricted Subsidiary: Incremental Commitment. You have advised
us that in connection with, and prior to, the Acquisition, you intend to make an
investment in Acquisition Co. on the terms and conditions specified on Annex A
(the “Investment”) utilizing (a) incremental credit commitments of revolving
loans (or, at the option of Bank of America and/or JPMCB only, term loans) of
$150.0 million (the “Incremental Commitment”) to be extended on an incremental
basis to the Initial Term Loan and/or Class A Revolving Commitments under and as
defined in Boyd’s Second Amended and Restated Credit Agreement dated as of
December 17, 2010 by and among Boyd, as borrower, the lenders from time to time
party thereto, and Bank of America, N.A., as administrative agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and (b) borrowings under existing unfunded Class A Revolving
Commitments under the Credit Agreement. The



--------------------------------------------------------------------------------

Investment will be used to finance the Acquisition and a portion of the costs
and expenses related to the Transaction (as defined below). No financing other
than (x) the financing of the Investment, (y) the financing provided by the
Holdco Note (as defined in the Acquisition Agreement (as defined in Annex III
hereto)) and (z) financing at the Target Company in connection with the
Acquisition consisting of (A) a term loan, (B) a senior bridge facility and/or
securities and (C) a working capital line of credit (which shall be provided by
commercial banking institutions and other similar institutions) (the “Target
Company Financing”) will be required in connection with the Acquisition.

Boyd Refinancing. Furthermore, you have advised us that prior to, concurrently
with, or after the consummation of the Acquisition, you intend to refinance (the
“Refinancing”) the indebtedness incurred in connection with the Investment
(including, but not limited to, the pro rata repayment of all outstanding loans
under the Incremental Commitment (the “Incremental Loans”)) from the issuance
and sale of senior notes and/or senior subordinated notes, which may take the
form of up to $300.0 million from either (i) gross proceeds from the issuance
and sale by Boyd of senior unsecured notes and/or senior subordinated notes (the
“Refinancing Notes”) or (ii) senior unsecured loans (the “Refinancing Loans”
and, together with any Refinancing Exchange Notes as defined in Annex II hereto,
the “Refinancing Facility”) with such terms and conditions as described in Annex
II hereto.

Definitions. The Incremental Commitment and the Refinancing Facility are
hereinafter collectively referred to as the “Facilities”. The Acquisition, the
Incremental Commitment and the issuance and sale of the Refinancing Notes and/or
the entering into and funding of the Refinancing Loans and all related
transactions are hereinafter collectively referred to as the “Transaction.” The
date the Investment is funded is referred to herein as the “Investment Funding
Date.” The date of the consummation of the Acquisition is referred to herein as
the “Acquisition Closing Date.” The date of the consummation of the Refinancing
is referred to herein as the “Refinancing Closing Date.”

1. Commitments.

(a) Incremental Commitment.

(i) Each of Bank of America, DBTCA and JPMCB is pleased to advise you of its
several and not joint commitment to provide $45 million, $60 million and
$45 million, respectively, of the principal amount of the Incremental Commitment
(in such capacity, the “Initial Incremental Lenders”), all upon and subject to
the terms and conditions set forth in this letter and in Annexes I and I-A
hereto (collectively, the “Incremental Commitment Summaries of Terms”); and

(ii) each of Merrill Lynch, DBSI and JPMS is also pleased to advise you of its
willingness, and you hereby engage Merrill Lynch, DBSI and JPMS to act as the
joint lead arrangers and joint bookrunning managers (in such capacity, the
“Incremental Lead Arrangers”), and in connection therewith to form a syndicate
of lenders for the Incremental Loans (collectively, the “Incremental Lenders”)
reasonably acceptable to you, including Bank of America, DBTCA and JPMCB.

(b) Boyd Refinancing.

(i) Each of Bank of America, DBCI and JPMCB is pleased to advise you of its
several and not joint commitment to provide 37.5%, 25% and 37.5%, respectively,
of the principal amount of the Refinancing Facility (in such capacity, the
“Initial Refinancing Lenders” and, together with the Initial Incremental
Lenders, the “Initial Lenders”) and Bank of America’s willingness to act as the
sole and exclusive administrative agent (in such capacity, the “Refinancing
Administrative Agent” and, together with the Administrative Agent with respect
to the Incremental Commitment (the “Incremental Administrative Agent”), the
“Administrative Agents”) for the Refinancing Facility, all upon and subject to
the

 

-2-



--------------------------------------------------------------------------------

terms and conditions set forth in this letter and in Annex III hereto
(collectively, the “Refinancing Summaries of Terms” and, together with the
Incremental Commitment Summaries of Terms, the “Summaries of Terms” and,
together with this letter agreement, the “Commitment Letter”).

(ii) Each of Merrill Lynch, DBSI and JPMS is also pleased to advise you of its
willingness, and you hereby engage Merrill Lynch, DBSI and JPMS act as the joint
lead arrangers and joint bookrunning managers (in such capacity, the
“Refinancing Lead Arrangers” and, together with the Incremental Lead Arrangers,
the “Lead Arrangers”), and in connection therewith to form a syndicate of
lenders for the Refinancing Loans (collectively, the “Refinancing Lenders” and,
together with the Incremental Lenders, the “Lenders”) reasonably acceptable to
you, including Bank of America, DBCI and JPMCB.

(c) Left Lead. It is understood and agreed that Merrill Lynch will have “lead
left” placement on all marketing materials relating to the Incremental
Commitment and will perform the duties and exercise the authority customarily
performed and exercised by them in such role. It is understood and agreed that
Merrill Lynch will have “lead left” placement on all marketing materials
relating to the Refinancing Facility and/or Refinancing Notes and will perform
the duties and exercise the authority customarily performed and exercised by
them in such role.

(d) Conditions Precedent. The commitments of the Initial Lenders in respect of
the Facilities and the undertaking of the Lead Arrangers to provide the services
described herein are subject to the satisfaction of each of the conditions
precedent set forth herein and in the Summaries of Terms. All capitalized terms
used and not otherwise defined herein shall have the same meanings as specified
therefor in the Summaries of Terms.

2. Syndication. The Lead Arrangers in consultation with you intend to commence
syndication of the Facilities promptly after your acceptance of the terms of
this Commitment Letter and the Fee Letter (as defined below), and the commitment
of the Commitment Parties hereunder shall be reduced dollar-for-dollar as and
when corresponding commitments are received from the Incremental Lenders and/or
Refinancing Lenders, as the case may be. You agree to actively assist and to use
your commercially reasonable efforts to cause the Target Company and its
subsidiaries to actively assist the Lead Arrangers in achieving a syndication of
each such Facility that is reasonably satisfactory to the Lead Arrangers and
you. Such assistance shall include (a) your providing and causing your advisors
to provide, and using your reasonable best efforts to cause the Target Company,
its subsidiaries and its advisors to provide, the Lead Arrangers and the Lenders
upon request with all information reasonably deemed necessary by the Lead
Arrangers to complete such syndication, including, but not limited to,
information and evaluations prepared by you, the Target Company and your and its
advisors, or on your or their behalf, relating to the Acquisition (including the
Projections (as defined below)), (b) assisting in the preparation of an
information memorandum no later than 20 business days prior to funding with
respect to each of the Facilities in form and substance customary for
transactions of this type and otherwise reasonably satisfactory to the Lead
Arrangers (each, an “Information Memorandum”) and other materials to be used in
connection with the syndication of each such Facility (collectively with the
Summaries of Terms and any additional summary of terms prepared for distribution
to Public Lenders (as defined below), the “Information Materials”), (c) your
using your commercially reasonable efforts to ensure that the syndication
efforts of the Lead Arrangers benefit from your existing lending relationships
and the existing banking relationships of the Target Company, (d) your
obtaining, promptly following the date hereof, monitored public corporate credit
or family ratings of Boyd after giving effect to the Transaction and ratings of
the Incremental Commitment, the Refinancing Facility and the Refinancing Notes
from Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc. (“S&P”) (collectively, the
“Ratings”) and (e) your otherwise assisting the Lead Arrangers in their
syndication efforts, including by making your officers and advisors, and using
your reasonable best efforts to make the officers and advisors of the Target
Company, available from time to time to attend and make presentations regarding
the business and prospects of the Companies, the Target Company and the
Transaction at one or more meetings of prospective Lenders.

 

-3-



--------------------------------------------------------------------------------

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Facilities in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders. It is understood that no Lender participating
in the Facilities will receive compensation from you in order to obtain its
commitment, except on the terms contained herein and in the Summaries of Terms,
the Fee Letter or as otherwise agreed between you and us. It is also understood
and agreed that the amount and distribution of the fees among the Lenders will
be at the sole and absolute discretion of the Lead Arrangers. For the avoidance
of doubt, this paragraph shall not be applicable with respect to financing at
the Target Company (1) in connection with the Acquisition consisting of (A) a
term loan, (B) a senior bridge facility and/or securities and (C) a working
capital line of credit at the Target Company (which shall be provided by
commercial banking institutions and other similar institutions) and (2) of
certain furniture, fixture and equipment contemplated by the Acquisition
Agreement with respect to Kansas Star Casino.

3. Information Requirements. You hereby represent, warrant and covenant that
(a) all information, other than Projections, that has been or is hereafter made
available to the Lead Arrangers or any of the Lenders by or on behalf of you or
any of your representatives relating to Boyd and its subsidiaries in connection
with any aspect of the Transaction (other than the Target Company and its
subsidiaries) (the “Information”) is and will be complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading, (b) all information, other than Projections,
that has been or is hereafter made available to the Lead Arrangers or any of the
Lenders relating to the Target Company and its subsidiaries (including
information made available by or on behalf of the Target Company or any of its
representatives) (the “Target Information”) is and will be, to the best of your
knowledge, complete and correct in all material respects and does not and will
not, to the best of your knowledge, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading, (c) all financial projections concerning the Companies
(other than the Target Company and its subsidiaries) that have been or are
hereafter made available to the Lead Arrangers or any of the Lenders by or on
behalf of you or any of your representatives (the “Projections”) have been or
will be prepared in good faith based upon reasonable assumptions and (d) all
financial projections concerning the Target Company and its subsidiaries that
have been or are hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of the Target Company or its representatives (the
“Target Projections”) have been and will be, to the best of your knowledge,
prepared in good faith based upon reasonable assumptions. You agree that if at
any time prior to the Acquisition Closing Date and, if requested by us, for such
period (not to exceed 90 days) thereafter as is necessary to complete the
syndication of the Facilities any of the representations in the preceding
sentence would be incorrect in any material respect if the Information, the
Target Information, the Projections and the Target Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented, the Information, the Target
Information, the Projections and the Target Projections so that such
representations will be correct at such time. In issuing this commitment and in
arranging and syndicating each of the Facilities, the Commitment Parties are and
will be using and relying on the Information and the Projections without
independent verification thereof. The Information and Projections provided to
the Lead Arrangers prior to the date hereof are hereinafter referred to as the
“Pre-Commitment Information”.

 

-4-



--------------------------------------------------------------------------------

You acknowledge that (a) the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter in form and substance
reasonably satisfactory to both you and us authorizing the dissemination of the
Information Materials and (b) to prospective Public Lenders, you shall provide
us with a customary letter in form and substance reasonably satisfactory to both
you and us authorizing the dissemination of the Public Information Materials and
confirming the absence of MNPI therefrom, in each case, exculpating the
Commitment Parties and their respective affiliates with respect to liability
related to the use of the contents of the Information Materials by the
recipients thereof. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.
To the extent any Information Materials are not so marked “PUBLIC”, we are
authorized by you treat such Information Materials as if they contained MNPI.

Notwithstanding the foregoing, you agree that the Lead Arrangers on your behalf
may distribute the following documents to all prospective Lenders regardless of
whether marked “PUBLIC”, unless you advise the Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (a) administrative materials for prospective Lenders such as
lender meeting invitations and funding and closing memoranda, (b) notifications
of changes to the terms of the Facilities, (c) customary marketing term sheets
related to the Facilities and (d) other materials intended for prospective
Lenders after the initial distribution of the Information Materials, including
drafts and final versions of definitive documents with respect to the
Facilities. If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then the Lead Arrangers will not distribute
such materials to Public Lenders without further discussions with you.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Fee Letter”). You
also agree to reimburse the Commitment Parties from time to time on demand for
all reasonable out-of-pocket fees and expenses (including, but not limited to,
the reasonable fees, disbursements and other charges of counsel to the Lead
Arrangers and the Administrative Agents under each Facility, and of any special
gaming and local counsel to the Lenders retained by the Lead Arrangers, and due
diligence expenses) incurred since July 1, 2011 in connection with the
Facilities, the syndication thereof, the preparation of the Credit Documentation
therefor and the other transactions contemplated hereby, whether or not the
Investment Funding Date, Refinancing Closing Date or Acquisition Closing Date
occurs or any Credit Documentation is executed and delivered or any extensions
of credit are made under any of the Facilities. You acknowledge that we may
receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates, successors and assigns
and their respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and

 

-5-



--------------------------------------------------------------------------------

against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
aspect of the Transaction or any related transaction and any of the other
transactions contemplated thereby or (b) the Facilities or any use made or
proposed to be made with the proceeds thereof (in all cases, whether or not
caused or arising, in whole or in part, out of the comparative, contributory or
sole negligence of the Indemnified Party), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of any claim,
litigation, investigation or proceeding (any of the foregoing, a “Proceeding”)
to which the indemnity in this paragraph applies, such indemnity shall be
effective whether or not such Proceeding is brought by you, your equity holders
or creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of the Transaction is
consummated. You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you, the
Target Company or your or its subsidiaries or affiliates or to your or its
respective equity holders or creditors or any other person arising out of,
related to or in connection with any aspect of the Transaction, except to the
extent of direct (as opposed to special, indirect, consequential or punitive)
damages determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. It is further agreed that the Commitment Parties shall only
have liability to you (as opposed to any other person), and that the Commitment
Parties shall be severally liable solely in respect of their respective
commitments to the Facilities, on a several, and not joint, basis with any other
Lender, and that such liability shall only arise to the extent damages have been
caused by breach of the Commitment Parties’ respective obligations hereunder to
negotiate in good faith the Credit Documentation on the terms set forth in this
Commitment Letter and the Fee Letter, as determined in a final, non-appealable
judgment by a court of competent jurisdiction. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Party shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct, actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
final, non-appealable judgment of a court of competent jurisdiction. You shall
not, without the prior written consent of an Indemnified Party, effect any
settlement of any pending or threatened Proceeding against an Indemnified Party
in respect of which indemnity could have been sought hereunder by such
Indemnified Party unless (i) such settlement includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceeding and (ii) does not include any statement as to any
admission.

5. Conditions to Financing.

(a) The commitment of the Initial Incremental Lenders in respect of the
Incremental Commitment and the undertaking of the Incremental Lead Arrangers to
provide the services described herein with respect to the Incremental Commitment
are subject to the satisfaction of the conditions set forth in Annex I and/or
I-A hereto.

(b) The commitment of the Initial Refinancing Lenders in respect of the
Refinancing Facility and the undertaking of the Refinancing Lead Arrangers to
provide the services described herein are subject to the satisfaction of each of
the conditions set forth in this Commitment Letter (including Annex III hereto,
and each of the following conditions precedent in a manner acceptable to the
Lead Arrangers: (A) the negotiation, execution and delivery of definitive
documentation with respect to each such Facility consistent with this Commitment
Letter and the Fee Letter, customary for transactions of such

 

-6-



--------------------------------------------------------------------------------

type and otherwise reasonably satisfactory to the Lead Arrangers and the Lenders
under the Facilities (the “Credit Documentation”); and (B) none of the Companies
shall have syndicated or issued, attempted to syndicate or issue, announced or
authorized the announcement of the syndication or issuance of, or engaged in
discussions concerning the syndication or issuance of, any equity or debt of the
Companies (other than (x) the Facilities and the Notes, (y) the financing
provided by the Holdco Note (which, for the avoidance of doubt, may be issued
but not syndicated or marketed (or any discussions related thereto)) and
(z) financing at the Target (1) in connection with the Acquisition consisting of
(A) a term loan, (B) a senior bridge facility and/or securities, (C) a working
capital line of credit (which shall be provided by commercial banking
institutions and other similar institutions) and (2) of certain furniture,
fixture and equipment contemplated by the Acquisition Agreement with respect to
Kansas Star Casino), including any renewals or refinancings of any existing
debt, without the prior written consent of the Lead Arrangers.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, the only representations relating
to the Target Company, the accuracy of which shall be a condition to the
availability of the Refinancing Facility on the Refinancing Closing Date shall
be (i) the representations made by or with respect to the Target Company and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that you have the right to decline to
consummate the Acquisition pursuant to the Acquisition Agreement as a result of
a breach of such representations in the Acquisition Agreement (the “Acquisition
Agreement Representations”) and (ii) the Specified Representations (as defined
below). For purposes hereof, “Specified Representations” means the
representations and warranties relating to corporate status, corporate power and
authority to enter into the Credit Documentation, due authorization, execution,
delivery and enforceability of the Credit Documentation, no conflicts with or
consents required under laws, charter documents or material agreements (other
than consents that have been obtained), solvency, absence of litigation with
respect to the Facilities or the Notes, Federal Reserve margin regulations, the
U.S.A. Patriot Act, the Investment Company Act, accuracy of financial
statements, status of the Facilities as senior debt (to the extent applicable),
the creation, validity, priority and perfection of the security interests
granted in the intended collateral (it being understood that to the extent any
security interest in the intended collateral (other than any collateral the
security interest in which may be perfected by the filing of a UCC financing
statement, the filing of short-form security agreements with the United States
Patent and Trademark Office or the United States Copyright Office or the
delivery of certificates evidencing equity interests) is not provided on the
Refinancing Closing Date after your use of commercially reasonable efforts to do
so, the provision of such perfected security interest(s) shall not constitute a
condition precedent to the availability of the Facilities on the Refinancing
Closing Date, but shall be required to be delivered after the Refinancing
Closing Date pursuant to arrangements to be mutually agreed).

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to Boyd’s accountants, attorneys and
other professional advisors in connection with the Transaction, (ii) pursuant to
the order of any court or administrative agency in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process based on the reasonable advice of your legal counsel
(in which case you agree to inform us promptly thereof), and (iii) this
Commitment Letter and the Fee Letter (redacted in a manner reasonably
satisfactory to us) may be disclosed on a confidential basis to the respective
boards of directors and advisors of the Target Company in connection with their
consideration of the Transaction.

 

-7-



--------------------------------------------------------------------------------

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof only to the extent permitted by law and other than in the case of
ordinary course audits or examinations), (ii) upon the request or demand of any
regulatory authority having jurisdiction over the Commitment Parties or any of
their respective affiliates, (iii) to the extent that such information becomes
publicly available other than by reason of disclosure in violation of this
agreement by the Commitment Parties, (iv) to the Commitment Parties’ affiliates,
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transaction and are
informed of the confidential nature of such information, (v) for purposes of
establishing a “due diligence” defense, (vi) to the extent that such information
is received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by the
Commitment Parties, (viii) to the applicable rating agencies in connection with
any rating of the Facilities and/or Notes or (ix) to potential Lenders,
participants or assignees who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph or as otherwise reasonably
acceptable to you and each Commitment Party, including as may be agreed in any
confidential information memorandum or other marketing material). This paragraph
shall terminate on the second anniversary of the date hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each Commitment Party has been, is, and will be acting solely
as a principal and has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for you or any of your affiliates, stockholders, creditors
or employees or any other party, (v) the Commitment Parties have not assumed and
will not assume an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether any of the Commitment
Parties has advised or is currently advising you or your affiliates on other
matters) and the Commitment Parties have no obligation to you or your affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth in this Commitment Letter and (vi) the Commitment Parties
and their respective affiliates may be engaged in a broad range of

 

-8-



--------------------------------------------------------------------------------

tranactions that involve interests that differ from yours and those of your
affiliates, and the Commitment Parties have no obligation to disclose any of
such interests to you or your affiliates. To the fullest extent permitted by
law, you hereby waive and release any claims that you may have against the
Commitment Parties with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated by
this Commitment Letter.

The Commitment Parties hereby notify the Companies that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “U.S.A. Patriot Act”), each of them is required to
obtain, verify and record information that identifies the Companies, which
information includes your name and address and other information that will allow
the Commitment Parties, as applicable, to identify the Companies in accordance
with the U.S.A. Patriot Act.

Boyd agrees that the Lead Arrangers may place advertisements in financial and
other newspapers and journals at the Lead Arrangers’ expense describing the Lead
Arrangers’ involvement in and services rendered with respect to the Transaction
subject to customary confidentiality and disclosure restrictions.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, except that the provisions of Sections 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties are terminated prior
to the effectiveness of the Incremental Commitment and funding thereof.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter and any claim, controversy or dispute
arising out of relating to this Commitment Letter or the Fee Letter shall be
governed by, and construed in accordance with, the laws of the State of New
York. Each party hereto hereby irrevocably waives any and all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Commitment Letter, the Fee
Letter, the Transaction and the other transactions contemplated hereby and
thereby or the actions of the Commitment Parties in the negotiation, performance
or enforcement hereof. Each party hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan in New
York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter, the Fee Letter, the
Transaction and the other transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to you shall be effective service of process against you for any
suit, action or proceeding relating to any such dispute. Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.

 

-9-



--------------------------------------------------------------------------------

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and supersedes all prior agreements and understandings
relating to the subject matter hereof. No party has been authorized by the
Commitment Parties to make any oral or written statements that are inconsistent
with this Commitment Letter. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letter may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties). Each
Commitment Party may assign its commitment hereunder, in whole or in part, to
any of its affiliates or to any Lender.

Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter with respect to the Facilities not
later than 5:00 p.m. (New York City time) on May 16, 2012, whereupon the
undertakings of the parties with respect to the Facilities shall become
effective to the extent and in the manner provided hereby. This offer shall
terminate if not so accepted by you at or prior to that time. Upon your
acceptance of this offer, thereafter the commitments and undertakings of the
Commitment Parties hereunder will expire on the earliest of (a) December 31,
2012, (b) the termination of the Acquisition Agreement (as defined in Annex III
hereto) and (c) with respect to the commitments and undertakings with respect to
the Refinancing, the Refinancing without the use of the Refinancing Facility.

[The remainder of this page intentionally left blank.]

 

-10-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:   /s/ Daniel J. Kelly   Name: Daniel
J. Kelly   Title: Managing Director

 

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

By:   /s/ Daniel J. Kelly   Name: Daniel J. Kelly   Title: Managing Director

 

Signature Page to Commitment Letter – Acquisition and Boyd Refinancing



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS

By:   /s/ Stefan Parsch   Name: Stefan Parsch   Title: Director By:   /s/ David
J. Bell   Name: David J. Bell   Title: Managing Director

 

DEUTSCHE BANK AG CAYMAN

ISLANDS BRANCH

By:   /s/ Stefan Parsch   Name: Stefan Parsch   Title: Director By:   /s/ David
J. Bell   Name: David J. Bell   Title: Managing Director

 

DEUTSCHE BANK SECURITIES INC. By:   /s/ Nicholas Hayes   Name: Nicholas Hayes  
Title: Managing Director By:   /s/ Frank Fazio   Name: Frank Fazio   Title:
Managing Director

 

Signature Page to Commitment Letter – Acquisition and Boyd Refinancing



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Mohammad S. Hasan   Name: Mohammad S. Hasan
  Title: Vice President J.P. MORGAN SECURITIES LLC By:   /s/ Jack D. Smith  
Name: Jack D. Smith   Title: Managing Director

 

Signature Page to Commitment Letter – Acquisition and Boyd Refinancing



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above: BOYD GAMING CORPORATION By:   /s/ Josh Hirsberg  
Name: Josh Hirsberg   Title: SVP, CFO

 

Signature Page to Commitment Letter – Acquisition and Boyd Refinancing



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

INCREMENTAL REVOLVING COMMITMENT

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:    Boyd Gaming Corporation (the “Borrower”). Guarantors:    As part of
the Credit Agreement, the Incremental Revolving Commitment (as defined below)
shall be guaranteed by each existing and future Guarantor under and as defined
in the Credit Agreement. Administrative Agent:    Bank of America, N.A. will act
as sole and exclusive administrative agent (the “Incremental Administrative
Agent”). Documentation Agent:    JPMorgan Chase Bank, N.A. will act as sole and
exclusive documentation agent (the “Documentation Agent”). Syndication Agent:   
Bank of America, N.A. will act as sole and exclusive syndication agent (the
“Syndication Agent”). Joint Arrangers and Joint Bookrunning Managers:    Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), Deutsche Bank
Securities Inc. (“DBSI”) and J.P. Morgan Securities LLC (“JPMS”) will act as
joint lead arrangers and joint bookrunning managers for the Incremental
Revolving Commitment (in such capacity, the “Incremental Lead Arrangers”).
Incremental Lenders:    Bank of America, N.A., Deutsche Bank Trust Company
Americas (“DBTCA”) and JPMorgan Chase Bank, N.A and other banks, financial
institutions and institutional lenders selected by the Incremental Lead
Arrangers and reasonably acceptable to the Borrower. Incremental Revolving
Commitment:    A revolving credit commitment, together with any term loan
commitments, in an aggregate principal amount of up to $150.0 million, to be
made available to the Borrower pursuant to Section 2.14 of the Credit Agreement
(such revolving credit commitment, the “Incremental Revolving Commitment”).
Purpose:    The proceeds of the loans made pursuant to the Incremental Revolving
Commitment (the “Incremental Revolving Loans”) shall be used solely (together
with the proceeds of borrowings under the Incremental Term Loan Commitment (as
defined in Annex I-A) and existing unfunded revolving commitments under the
Credit Agreement) to (i) finance the Investment and (ii) pay fees and expenses
incurred in connection with the Incremental Revolving Commitment, the
Incremental Term Loan Commitment and the Acquisition.

 

Annex I-1



--------------------------------------------------------------------------------

Interest Rates/Unused Fees:    The interest rates and commitment fees per annum
applicable to the Incremental Revolving Commitment will be:

 

Level

  

Total Leverage Ratio

   Applicable Margin
for LIBOR Loans     Applicable
Margin for
Base Rate
Loans     Unused
Fee  

I

   £ 4.50x      2.50 %      1.50 %      0.25 % 

II

   4.50x < x £ 5.00x      2.75 %      1.75 %      0.30 % 

III

   5.00x < x £ 5.50x      3.00 %      2.00 %      0.35 % 

IV

   5.50x < x £ 6.00x      3.25 %      2.25 %      0.40 % 

V

   > 6.00x      3.50 %      2.50 %      0.50 % 

 

   The Incremental Revolving Commitment will have the same terms and conditions
as the Class A Revolving Commitment (as defined in the Credit Agreement),
including the following:   

(a)    The Borrower may select interest periods of one, two, three or six months
(and, if agreed to by the Incremental Administrative Agent, such other period
that is requested by the Borrower and determined by the Incremental
Administrative Agent to be available in the eurodollar market) for Eurodollar
Rate Loans.

  

(b)    Interest shall be payable at the end of the selected interest period, but
no less frequently than quarterly.

  

(c)    Other than calculations in respect of interest at the Base Rate (which
shall be made on the basis of actual number of days elapsed in a 365/366 day
year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360-day year.

  

(d)    Provisions for such matters as Lender replacement, defaulting banks,
capital adequacy, increased costs, reserves, funding losses, illegality and
withholding taxes.

Maturity:    December 17, 2015. Scheduled Amortization:    None. Mandatory
Prepayments:    Mandatory prepayments of Incremental Revolving Loans shall be
required, and shall be applied, in the manner currently provided for with
respect to the Class A Revolving Loans in the Credit Agreement.    The Borrower
will be required to give a notice of termination of Class A Revolving
Commitments in an amount equal to the Incremental Revolving Commitment
substantially concurrently with the consummation of the Refinancing, with such
commitment reduction effective five business days thereafter.

 

Annex I-2



--------------------------------------------------------------------------------

Security:    As part of the Obligations under and as defined in the Credit
Agreement, the Incremental Revolving Commitment and the guaranties thereof as
described above shall be secured by the existing and future Collateral (as
defined in the Credit Agreement) securing the Obligations under the Credit
Agreement. Conditions Precedent to Closing:    Those specified in the Credit
Agreement and those specified in clauses (i), (viii)(A) and (xi) of Annex III to
the Commitment Letter. Representations and Warranties:    Identical to those
contained in the Credit Agreement. Covenants:    Affirmative Covenants, Negative
Covenants and Financial Covenants identical to those contained in the Credit
Agreement. Events of Default:    Those contained in the Credit Agreement.
Assignments and Participations:    Those contained in the Credit Agreement.
Governing Law:    Nevada. Expenses:    The Borrower will pay all reasonable
costs and expenses associated with the preparation, due diligence and
syndication of the Incremental Revolving Commitment, including, without
limitation, the legal fees and expenses of the Incremental Administrative
Agent’s counsel, regardless of whether the Incremental Revolving Commitment is
closed. From and after the closing with respect to the Incremental Revolving
Commitment, the provisions of the Credit Agreement with respect to expenses
shall apply to the Incremental Revolving Commitment. Counsel to the Incremental
Administrative Agent:    Mayer Brown LLP. Miscellaneous:    Each of the parties
shall waive its right to a trial by jury as provided in the Credit Agreement.

 

Annex I-3



--------------------------------------------------------------------------------

ANNEX I-A

SUMMARY OF TERMS AND CONDITIONS

INCREMENTAL TERM LOAN COMMITMENT

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I-A is attached.

 

Borrower:    Boyd Gaming Corporation (the “Borrower”). Guarantors:    As part of
the Credit Agreement, the Incremental Term Loan Commitment (as defined below)
shall be guaranteed by each existing and future Guarantor under and as defined
in the Credit Agreement. Administrative Agent:    Bank of America, N.A. will act
as sole and exclusive administrative agent (the “Incremental Administrative
Agent”). Documentation Agent:    JPMorgan Chase Bank, N.A. will act as sole and
exclusive documentation agent (the “Documentation Agent”). Syndication Agent:   
Bank of America, N.A. will act as sole and exclusive syndication agent (the
“Syndication Agent”). Joint Arrangers and Joint Bookrunning Managers:    Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), Deutsche Bank
Securities Inc. (“DBSI”) and J.P. Morgan Securities LLC (“JPMS”) will act as
joint lead arrangers and joint bookrunning managers for the Incremental Term
Loan Commitment (in such capacity, the “Incremental Lead Arrangers”).
Incremental Lenders:    Bank of America, N.A., Deutsche Bank Trust Company
Americas (“DBTCA”) and JPMorgan Chase Bank, N.A. and other banks, financial
institutions and institutional lenders selected by the Incremental Lead
Arrangers and reasonably acceptable to the Borrower. Incremental Term Loan
Commitment:    A term loan credit commitment, together with any revolving loan
commitments, in an aggregate principal amount up to $150.0 million, to be made
available to the Borrower pursuant to Section 2.14 of the Credit Agreement (such
term loan credit commitment, the “Incremental Term Loan Commitment”). Purpose:
   The proceeds of the loans made pursuant to the Incremental Term Loan
Commitment (the “Incremental Term Loans”) shall be used solely (together with
the proceeds of borrowings under the Incremental Revolving Commitment and
existing unfunded revolving commitments under the Credit Agreement) to (i)
finance the Investment and (ii) pay fees and expenses incurred in connection
with the Incremental Term Loan Commitment, Incremental Revolving Commitment and
the Acquisition.

 

Annex I-1



--------------------------------------------------------------------------------

Interest Rates:    The interest rates per annum applicable to the Incremental
Term Loan Commitment will be:

 

Level

  

Total Leverage Ratio

   Applicable
Margin for
LIBOR
Loans     Applicable
Margin for
Base Rate
Loans  

I

   £ 4.50x      2.50 %      1.50 % 

II

   4.50x < x £ 5.00x      2.75 %      1.75 % 

III

   5.00x < x £ 5.50x      3.00 %      2.00 % 

IV

   5.50x < x £ 6.00x      3.25 %      2.25 % 

V

   > 6.00x      3.50 %      2.50 % 

 

   The Incremental Term Loan Commitment will have the same terms and conditions
as the Initial Term Loans (as defined in the Credit Agreement), including the
following:   

(a)    The Borrower may select interest periods of one, two, three or six months
(and, if agreed to by the Incremental Administrative Agent, such other period
that is requested by the Borrower and determined by the Incremental
Administrative Agent to be available in the eurodollar market) for Eurodollar
Rate Loans.

  

(b)    Interest shall be payable at the end of the selected interest period, but
no less frequently than quarterly.

  

(c)    Other than calculations in respect of interest at the Base Rate (which
shall be made on the basis of actual number of days elapsed in a 365/366 day
year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360-day year.

  

(d)    Provisions for such matters as Lender replacement, defaulting banks,
capital adequacy, increased costs, reserves, funding losses, illegality and
withholding taxes.

Maturity:    December 17, 2015. Scheduled Amortization:    Same as the Initial
Term Loans. Mandatory Prepayments:    Mandatory prepayments of Incremental Term
Loans shall be required, and shall be applied, in the manner currently provided
for with respect to the Initial Term Loans in the Credit Agreement. Security:   
As part of the Obligations under and as defined in the Credit Agreement, the
Incremental Term Loan Commitment and the guaranties thereof as described above
shall be secured by the existing and future Collateral (as defined in the Credit
Agreement) securing the Obligations under the Credit Agreement.

 

Annex I-2



--------------------------------------------------------------------------------

Conditions Precedent to Closing:    Those specified in the Credit Agreement and
those specified in clauses (i), (viii)(A) and (xi) of Annex III to the
Commitment Letter. Representations and Warranties:    Identical to those
contained in the Credit Agreement. Covenants:    Affirmative Covenants, Negative
Covenants and Financial Covenants identical to those contained in the Credit
Agreement. Events of Default:    Those contained in the Credit Agreement.
Assignments and Participations:    Those contained in the Credit Agreement.
Governing Law:    Nevada. Expenses:    The Borrower will pay all reasonable
costs and expenses associated with the preparation, due diligence and
syndication of the Incremental Term Loan Commitment, including, without
limitation, the legal fees and expenses of the Incremental Administrative
Agent’s counsel, regardless of whether the Incremental Term Loan Commitment is
closed. From and after the closing with respect to the Incremental Term Loan
Commitment, the provisions of the Credit Agreement with respect to expenses
shall apply to the Incremental Term Loan Commitment. Counsel to the Incremental
Administrative Agent:    Mayer Brown LLP. Miscellaneous:    Each of the parties
shall waive its right to a trial by jury as provided in the Credit Agreement.

 

Annex I-3



--------------------------------------------------------------------------------

ANNEX II-A

SUMMARY OF TERMS AND CONDITIONS

REFINANCING FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-A is
attached.

 

Borrower:    Boyd Gaming Corporation (the “Borrower”). Guarantors:    The same
existing and future subsidiaries that guarantee the Credit Agreement and the
Borrower’s outstanding 9-1/8% Senior Notes due 2018. Administrative Agent:   
Bank of America, N.A. (the “Refinancing Administrative Agent”). Joint Arrangers
and Joint Bookrunning Managers:    Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), Deutsche Bank Securities Inc. (“DBSI”) and J.P.
Morgan Securities LLC (“JPMS”) will act as joint lead arrangers and joint
bookrunning managers for the Refinancing Loans (in such capacity, the
“Refinancing Lead Arrangers”). Lenders:    Bank of America, N.A. or an affiliate
thereof (“Bank of America”), Deutsche Bank AG Cayman Islands Branch or an
affiliate thereof (“DBCI”) and JPMorgan Chase Bank, N.A. or an affiliate thereof
(“JPMCB” and, together with Bank of America and DBCI, the “Initial Refinancing
Lenders”) and other financial institutions and institutional lenders selected by
the Refinancing Lead Arrangers and reasonably acceptable to the Borrower (the
“Refinancing Lenders”). Refinancing Loans:    $300.0 million in senior unsecured
loans (the “Refinancing Loans”), less the aggregate gross proceeds of
Refinancing Notes or any other debt or disqualified equity securities of the
Borrower (collectively, “Refinancing Permanent Securities”) issued on or prior
to the funding date. The Refinancing Loans will be available to the Borrower in
one drawing. Ranking:    The Refinancing Loans will be the Borrower’s senior
unsecured obligations and will rank pari passu with all of the Borrower’s
existing and future senior unsecured indebtedness and senior in right of payment
to any of the Borrower’s existing and future subordinated indebtedness. The
guarantees will be each of the Guarantor’s senior unsecured obligations and will
rank pari passu with each of the Guarantor’s existing and future senior
unsecured indebtedness and senior in right of payment to any of the Guarantors’
existing and future subordinated indebtedness. Security:    None.

 

Annex II-A-1



--------------------------------------------------------------------------------

Purpose:    The proceeds of the Refinancing Loans shall be used (i) to finance
the Refinancing (including the repayment on a pro rata basis of the outstanding
balance of the Incremental Revolving Loans and the other Class A Revolving
Loans) and (ii) to pay fees and expenses incurred in connection with the
Refinancing. Interest:    Interest shall be payable quarterly in arrears at a
rate per annum equal to three-month LIBOR plus the Applicable Margin.   
“Applicable Margin” shall initially be 700 basis points and will increase by an
additional 50 basis points at the end of each three-month period after the
funding date for as long as the Refinancing Loans are outstanding; provided that
the interest rate shall not exceed the Refinancing Total Cap (as defined in the
Fee Letter).    “LIBOR” shall be deemed to be not less than 1.50% per annum.   
During the continuance of a payment default, interest will accrue on the
principal of the Refinancing Loans and on any other outstanding amount at a rate
of 200 basis points in excess of the rate otherwise applicable to the
Refinancing Loans.    Following the First Anniversary (as defined below),
interest on the Refinancing Loans will accrue at a per annum rate equal to the
Refinancing Total Cap, and will be payable quarterly in arrears.    All
calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year. Fees:    Unless on or before the first anniversary of
the funding date (the “First Anniversary”) the Refinancing Loans have been
repaid in full, the Borrower shall pay to the Refinancing Lenders the fees
required to be paid on such date as specified in the Fee Letter. Maturity:   
Eight years after the funding date (the “Refinancing Maturity Date”). Cost and
Yield Protection:    Customary for transactions and facilities of this type,
including, without limitation, in respect of breakage or redeployment costs
incurred in connection with prepayments of LIBOR loans, changes in capital
adequacy and capital requirements or their interpretation, illegality,
unavailability, reserves without proration or offset and payments free and clear
of withholding or other taxes. Amortization:    None. Optional Prepayments:   
The Refinancing Loans may be prepaid in whole or in part, upon written notice,
at the option of the Borrower, at any time, together with accrued interest to
the prepayment date.

 

Annex II-A-2



--------------------------------------------------------------------------------

Mandatory Prepayments:    The Borrower shall prepay the Refinancing Loans
without premium or penalty and offer to purchase Refinancing Exchange Notes at
the premium for optional redemptions set forth in Annex II-B (on a pro rata
basis) together with accrued interest to the prepayment or purchase date, with
(a) all net cash proceeds from sales of property and assets of the Borrower or
any of its subsidiaries (including sales or issuances of equity interests by
subsidiaries of the Borrower but excluding sales of inventory in the ordinary
course of business and other exceptions to be agreed in the Credit
Documentation), subject to reinvestment rights to be agreed, (b) all net cash
proceeds from the issuance or incurrence after the Refinancing Closing Date of
additional debt of the Borrower or any of its Restricted Subsidiaries other than
certain debt permitted under the Credit Documentation, and (c) all net cash
proceeds from any issuance of equity interests by, or equity contribution to,
the Borrower, and subject to other exceptions to be agreed. The Borrower’s
obligation to prepay the Refinancing Loans and to purchase Refinancing Exchange
Notes shall be deemed to be satisfied with respect to clause (a) above on a
dollar-for-dollar basis to the extent such amount is applied to repay the
Obligations (as defined in the Credit Agreement) under the Credit Agreement;
provided that any such prepayment of Revolving Loans under and as defined in the
Credit Agreement shall require a corresponding reduction of Revolving
Commitments. Change of Control:    In the event of a Change of Control (as
defined in the Credit Agreement), each Refinancing Lender will have the right to
require the Borrower, and the Borrower must offer, to prepay the outstanding
principal amount of the Refinancing Loans at a premium equal to 101% of the
principal amount thereof, plus accrued and unpaid interest thereon to the date
of prepayment. Exchange into Refinancing Exchange Notes:    Each Refinancing
Lender that is (or will immediately transfer its Refinancing Exchange Notes to)
an Eligible Holder (as defined in Annex II-B) will have the right, at any time
on or after the First Anniversary, to exchange Refinancing Loans held by it for
senior unsecured exchange notes of the Borrower having the terms set forth in
Annex II-B (the “Refinancing Exchange Notes”). Notwithstanding the foregoing,
the Borrower will not be required to exchange Refinancing Loans for Refinancing
Exchange Notes unless at least $50.0 million of Refinancing Exchange Notes would
be outstanding immediately after such exchange. In connection with each such
exchange, or at any time prior thereto if requested by the Refinancing Lenders,
the Borrower shall (i) deliver to the Refinancing Lender that is receiving
Refinancing Exchange Notes, and to such other Refinancing Lenders as the Initial
Refinancing Lenders request, an offering memorandum of the type customarily
utilized in a Rule 144A offering of high yield securities covering the resale of
such Refinancing Exchange Notes or Refinancing Loans by such Refinancing
Lenders, in such form and substance as reasonably acceptable to the Borrower and
the Initial Refinancing Lenders, and keep such offering memorandum updated in a
manner as would be required pursuant to a customary Rule 144A securities
purchase agreement, (ii) execute an exchange agreement containing provisions
customary in Rule 144A transactions (including indemnification provisions)

 

Annex II-A-3



--------------------------------------------------------------------------------

   and a registration rights agreement customary in Rule 144A offerings, in each
case, if requested by the Initial Refinancing Lenders, (iii) deliver or cause to
be delivered such opinions and accountants’ comfort letters addressed to the
Initial Refinancing Lenders and such certificates as the Initial Refinancing
Lenders may request as would be customary in Rule 144A offerings and otherwise
in form and substance reasonably satisfactory to the Initial Refinancing Lenders
and (iv) take such other actions, and cause its advisors, auditors and counsel
to take such actions, as reasonably requested by the Initial Refinancing Lenders
in connection with issuances or resales of Refinancing Exchange Notes or
Refinancing Loans, including providing such information regarding the business
and operations of the Borrower and its subsidiaries as is reasonably requested
by any prospective holder of Refinancing Exchange Notes or Refinancing Loans and
customarily provided in due diligence investigations in connection with
purchases or resales of securities. Conditions Precedent:    Usual and customary
for a transaction of this type, and others deemed appropriate by the Refinancing
Lead Arrangers, including (without limitation) (i) the conditions specified in
Annex III to the Commitment Letter, (ii) all of the representations and
warranties in the Credit Documentation shall be true and correct as of the date
of such extension of credit (subject to a materiality qualification); and
(iii) no default or event of default under the Credit Documentation shall have
occurred and be continuing or would result from such extension of credit.
Covenants:    Negative covenants similar to those in Boyd’s 9-1/8% senior notes
due 2018 (the “Boyd Notes”) and affirmative covenants similar to those in the
Credit Agreement with such modifications as determined by the Refinancing Lead
Arrangers to reflect prevailing market conditions and other circumstances;
provided that prior to the First Anniversary, the limitation on restricted
payments and the limitation on debt will be more restrictive than the covenants
in the Boyd Notes. In addition the Borrower will be required to comply with the
Commitment Letter, the Fee Letter and the Engagement Letter, and to use
reasonable commercial efforts to refinance the Refinancing Loans as promptly as
practicable following the funding thereof.    From and after the First
Anniversary, the covenants applicable to the Refinancing Loans will conform to
those applicable to the Refinancing Exchange Notes, except for covenants
relating to the obligation of the Borrower to refinance the Refinancing Loans
and others to be agreed. Representations and Warranties, Events of Default,
Waivers and Consents:    Usual and customary for a transaction of this type, and
others deemed appropriate by the Refinancing Lead Arrangers.

 

Annex II-A-4



--------------------------------------------------------------------------------

Assignments and Participations:    Each Refinancing Lender will be permitted to
make assignments in minimum amounts to be agreed to other entities approved by
the Refinancing Administrative Agent, which approval shall not be unreasonably
withheld, delayed or conditioned; provided, however, that no such approval shall
be required in connection with assignments to other Refinancing Lenders or any
of their affiliates. Each Refinancing Lender will also have the right, without
any consent, to assign as security all or part of its rights under the Credit
Documentation to any Federal Reserve Bank. Refinancing Lenders will be permitted
to sell participations with voting rights limited to significant matters such as
changes in amount, rate and maturity date. An assignment fee in the amount of
$3,500 will be charged with respect to each assignment unless waived by the
Refinancing Administrative Agent in its sole discretion.    If the Initial
Refinancing Lender makes an assignment of Refinancing Loans at a price less than
par, the assignment agreement may provide that, upon any repayment or prepayment
of such Refinancing Loans with the proceeds of an issuance of securities of the
Borrower or any of its subsidiaries in which the Initial Refinancing Lender or
an affiliate thereof acted as underwriter or initial purchaser (an “Applicable
Offering”), (i) the Borrower shall pay the holder of such Refinancing Loans the
price set forth in the assignment agreement as the price (which may be the price
at which the Initial Refinancing Lender assigned such Refinancing Loans but in
any event may not be greater than par) at which the holder of such Refinancing
Loans will be repaid by the Borrower with the proceeds of an Applicable Offering
(the “Agreed Price”) and (ii) the Borrower shall pay the Initial Refinancing
Lender the difference between par and the Agreed Price. Such payments by the
Borrower shall be in full satisfaction of such Refinancing Loans in the case of
a repayment or prepayment with proceeds of an Applicable Offering. For the
avoidance of doubt, the provisions of this paragraph do not apply to any
repayments or prepayments other than with proceeds of an Applicable Offering.
Governing Law:    New York. Indemnification:    The Borrower will indemnify and
hold harmless the Refinancing Administrative Agent, the Refinancing Lead
Arrangers, each Refinancing Lender and each of their affiliates and their
officers, directors, employees, agents and advisors from and against all losses,
liabilities, claims, damages or expenses arising out of or relating to the
Transaction, the Refinancing Facility, the Borrower’s use of loan proceeds or
the commitments, including, but not limited to, reasonable attorneys’ fees and
settlement costs. This indemnification shall survive and continue for the
benefit of all such persons or entities, notwithstanding any failure of the
Refinancing Facility to close. Expenses:    The Borrower will pay all reasonable
costs and expenses associated with the preparation, due diligence and
syndication of the Refinancing Facility, including, without limitation, the
legal fees and expenses of the Refinancing Administrative Agent’s counsel,
regardless of whether the Refinancing Facility is closed.

 

Annex II-A-5



--------------------------------------------------------------------------------

Counsel to Refinancing Lead Arrangers:    Cahill Gordon & Reindel LLP

 

Annex II-A-6



--------------------------------------------------------------------------------

ANNEX II-B

SUMMARY OF TERMS AND CONDITIONS

REFINANCING EXCHANGE NOTES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-B is
attached.

 

Issuer:    Boyd Gaming Corporation. Guarantors:    Same as the Refinancing
Loans. Unsecured Exchange Notes:    The Borrower will issue the Refinancing
Exchange Notes under an indenture that complies with the Trust Indenture Act of
1939, as amended (the “Refinancing Indenture”). The Borrower will appoint a
trustee reasonably acceptable to the holders of the Refinancing Exchange Notes.
The Refinancing Indenture will be in substantially the form attached as an
exhibit to the Credit Documentation for the Refinancing Facility. The
Refinancing Indenture will include provisions customary for an indenture
governing publicly traded high yield debt securities, but with covenants that
are more restrictive in certain respects. Except as expressly set forth above,
the Refinancing Exchange Notes shall have the same terms as the Refinancing
Loans. Ranking:    Same as the Refinancing Loans. Security:    None. Interest
Rate:    Interest shall be payable semi-annually in arrears at a per annum rate
equal to the Refinancing Total Cap.    During the continuance of a payment
default, interest will accrue on the principal of the Refinancing Exchange Notes
and on any other outstanding amount at a rate of 200 basis points in excess of
the rate otherwise applicable to the Refinancing Exchange Notes, and will be
payable on demand. Maturity:    Same as the Refinancing Loans. Amortization:   
None. Optional Redemption:    Until the fourth anniversary of the Refinancing
Closing Date, the Refinancing Exchange Notes will be redeemable at a customary
“make-whole” premium calculated using a discount rate equal to the yield on
comparable Treasury securities plus 50 basis points. Thereafter, the Refinancing
Exchange Notes will be redeemable at the option of the Issuer at a premium equal
to 50% of the coupon on the Refinancing Exchange Notes, declining ratably to par
on the date which is one year prior to the Refinancing Maturity Date.

 

Annex II-B-1



--------------------------------------------------------------------------------

   In addition, Refinancing Exchange Notes will be redeemable at the option of
the Issuer prior to the third anniversary of the Refinancing Closing Date with
the net cash proceeds of qualified equity offerings of the Issuer at a premium
equal to the coupon on the Refinancing Exchange Notes; provided that after
giving effect to such redemption at least 65% of the aggregate principal amount
of Refinancing Exchange Notes originally issued shall remain outstanding.
Mandatory
Offer to Purchase:    The Issuer will be required to offer to purchase the
Refinancing Exchange Notes upon a Change of Control (as defined in the Boyd
Notes) at 101% of the principal amount thereof plus accrued interest to the date
of purchase. Right to Transfer Refinancing Exchange Notes:    Each holder of
Refinancing Exchange Notes shall have the right to transfer its Refinancing
Exchange Notes in whole or in part, at any time to an Eligible Holder and, after
the Refinancing Exchange Notes are registered pursuant to the provisions
described under “Registration Rights”, to any person or entity; provided that if
the Issuer or any of its affiliates holds Refinancing Exchange Notes, such
Refinancing Exchange Notes shall be disregarded in any voting. “Eligible Holder”
will mean (a) an institutional “accredited investor” within the meaning of Rule
501 under the Securities Act, (b) a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act, (c) a person acquiring the
Refinancing Exchange Notes pursuant to an offer and sale occurring outside of
the United States within the meaning of Regulation S under the Securities Act or
(d) a person acquiring the Refinancing Exchange Notes in a transaction that is,
in the opinion of counsel reasonably acceptable to the Issuer, exempt from the
registration requirements of the Securities Act; provided that in each case such
Eligible Holder represents that it is acquiring the Refinancing Exchange Notes
for its own account and that it is not acquiring such Refinancing Exchange Notes
with a view to, or for offer or sale in connection with, any distribution
thereof (within the meaning of the Securities Act) that would be in violation of
the securities laws of the United States or any state thereof. Registration
Rights:    The Issuer will be required to:   

•        within 60 days after the First Anniversary, use commercially reasonable
efforts to file a registration statement for an offer to exchange the
Refinancing Exchange Notes for publicly registered notes with identical terms;

  

•        use its commercially reasonable efforts to cause the registration
statement to become effective under the Securities Act within 120 days after the
First Anniversary;

 

Annex II-B-2



--------------------------------------------------------------------------------

  

•        use its commercially reasonable efforts to complete the exchange offer
within 150 days after the First Anniversary; and

  

•        file and use its commercially reasonable efforts to file a shelf
registration statement for the resale of the Refinancing Exchange Notes if it
cannot complete an exchange offer by such 150th day and in certain other
circumstances, and keep such shelf registration statement effective, with
respect to resales of the Refinancing Exchange Notes, for as long as it is
required by the holders of the Refinancing Exchange Notes to resell the
Refinancing Exchange Notes.

   Upon failure to comply with the requirements of the registration rights
agreement (a “Registration Default”), the Issuer shall pay liquidated damages to
each holder of Refinancing Exchange Notes with respect to the first 90-day
period immediately following the occurrence of the first Registration Default in
an amount equal to 0.25% per annum on the principal amount of Refinancing
Exchange Notes held by such holder. The amount of the liquidated damages will
increase by an additional 0.25% per annum on the principal amount of Refinancing
Exchange Notes with respect to each subsequent 90-day period until all
Registration Defaults have been cured, up to a maximum amount of liquidated
damages for all Registration Defaults of 1.00% per annum. Governing Law:    New
York. Indemnification and Expenses:    Same as the Refinancing Loans.

 

Annex II-B-3



--------------------------------------------------------------------------------

ANNEX III

CONDITIONS PRECEDENT TO CLOSING

(REFINANCING FACILITY)

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.

The funding of the Refinancing Loans under the Refinancing Facility will be
subject to the following conditions precedent:

(i) The Refinancing Lead Arrangers shall be satisfied with the definitive
agreement relating to the Acquisition (including all schedules and exhibits
thereto) (the “Acquisition Agreement”) (it being understood that the Commitment
Parties, the Initial Refinancing Lenders and the Refinancing Lead Arrangers
hereby acknowledge that they are satisfied with the Acquisition Agreement, dated
as of May 16, 2012, and all exhibits, schedules, annexes, attachments and
exhibits thereto (including, but not limited to, the terms of the HoldCo Note
(as defined in the Acquisition Agreement)) which have been delivered to them at
12:43 p.m. on May 16, 2012); and the Acquisition Agreement and such other
agreements, instruments and documents relating to the Transaction shall not have
been altered, amended or otherwise changed or supplemented or any provision
waived or consented to that would be materially adverse to the Initial
Refinancing Lenders (in their capacity as such) without the prior written
consent of the Refinancing Lead Arrangers (it being understood and agreed that
any reduction in the purchase price by 10% or more (except as contemplated in
the Acquisition Agreement on the date hereof) shall be deemed materially adverse
to the Lenders and further that any such reduction in the purchase price shall
reduce, on a dollar-for-dollar basis, the Target Company Financing as allocated
at the option of Lead Arrangers).

(ii) There has been no Company Material Adverse Effect (as defined in the
Acquisition Agreement) since the date of this Commitment Letter.

(iii) The Initial Refinancing Lenders shall have received reasonably
satisfactory opinions of counsel to Boyd and the Guarantors under the
Refinancing Facility (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the documents for the
Refinancing Facility) and of appropriate local counsel and such corporate
resolutions, certificates and other closing documents as such Lenders shall
reasonably require.

(iii) Boyd shall be in compliance with the insurance requirements set forth in
the Credit Agreement.

(iv) The Refinancing Lead Arrangers shall have received: (A) as soon as
available and in any event within 45 days after the end of each of the first
three fiscal quarters of the 2012 fiscal year, an unaudited balance sheet and
related statements of operations and cash flows of Boyd for such fiscal quarter
and for the elapsed period of the 2012 fiscal year and for the comparable
periods of the prior fiscal year (the “Quarterly Financial Statements”); and
(B) pro forma balance sheet and related statements of operations of Boyd for
fiscal year 2011 and for the latest four-quarter period ending with the latest
fiscal quarter covered by the Quarterly Financial Statements, in each case after
giving effect to the Transaction (the “Pro Forma Financial Statements”),
promptly after the historical financial statements for such periods are
available, all of

 

Annex III-1



--------------------------------------------------------------------------------

which financial statements shall meet the requirements of Regulation S-X under
the Securities Act and all other accounting rules and regulations of the
Securities and Exchange Commission promulgated thereunder. Notwithstanding the
foregoing, the Refinancing Lead Arrangers will be deemed to have received any
Quarterly Financial Statements filed or furnished with the SEC via the EDGAR
filing system if such financial statements are publicly available.

(v) The Refinancing Lead Arrangers and the Initial Refinancing Lenders shall
have received: (A) forecasts prepared by management of Boyd and its
subsidiaries, each in form reasonably satisfactory to the Refinancing Lead
Arrangers and the Initial Refinancing Lenders, of balance sheets, income
statements and cash flow statements for each quarter for the first two years
following the Refinancing Closing Date, and for each year commencing with the
first fiscal year following the Refinancing Closing Date for the term of the
Refinancing Facility; and (B) evidence reasonably satisfactory to the
Refinancing Lead Arrangers that the pro forma financial statements delivered
pursuant to paragraph (iv) above and the forecasts delivered pursuant to clause
(A) above were prepared in good faith on the basis of the assumptions stated
therein, which assumptions are believed by Boyd to be reasonable at the time,
and the chief financial officer of Boyd shall have provided the Initial
Refinancing Lenders a written certification to that effect.

(vi) The Refinancing Closing Date shall not occur less than 20 days after the
receipt of the applicable Ratings and delivery of the applicable Information
Memorandum.

(vii) All fees then due to the Refinancing Administrative Agent, the Refinancing
Lead Arrangers and the Initial Refinancing Lenders shall have been paid, and all
expenses to be paid or reimbursed to the Refinancing Administrative Agent and
the Refinancing Lead Arrangers that have been invoiced a reasonable period of
time prior to the Refinancing Closing Date (and in any event, invoiced at least
3 business days prior to the Refinancing Closing Date (except as otherwise
agreed by Boyd) shall have been paid, in each case, from the proceeds of the
initial funding under the Refinancing Facility.

(viii) (A) To the extent the Refinancing Take-out Demand can be effected
pursuant to this Commitment Letter and the Fee Letter or the Investment Banks
(as defined below) otherwise advise that such Refinancing will occur on terms
otherwise permitted, the Investment shall have occurred within 5 business days
of a request by the Lead Arrangers but in no event shall such request be
delivered earlier than May 23, 2012 nor shall the Investment be consummated
later than June 15, 2012. (B) The Refinancing Administrative Agent shall have
received evidence that the Investment in an amount not less than $200.0 million
has been made in Acquisition Co.

(ix) After giving effect to the Transaction, Boyd and its subsidiaries (other
than the Target Company and its subsidiaries) shall have outstanding no
indebtedness for borrowed money or preferred stock other than (a) the loans and
other extensions of credit under the Facilities and (b) other indebtedness for
borrowed money as set forth on Annex IV hereto (the “Debt”). The Refinancing
Administrative Agent shall have received reasonably satisfactory evidence of
repayment of all indebtedness of such entities to be repaid on the Refinancing
Closing Date.

(x) Boyd and each of the Guarantors under the Refinancing Facility shall have
provided the documentation and other information to the Refinancing
Administrative Agent that are required by regulatory authorities under
applicable “know-your-customer” rules and regulations, including the Patriot
Act, at least 10 business days prior to the Refinancing Closing Date.

 

Annex III-2



--------------------------------------------------------------------------------

(xi) Upon notice from the Lead Arrangers, Boyd shall promptly seek all
governmental and/or regulatory approvals (including approvals from all
applicable gaming authorities) for the Refinancing on the terms and conditions
contemplated by this Commitment Letter and the Fee Letter. Boyd shall have
received all governmental and/or regulatory approvals necessary to consummate
the Refinancing (including on the terms and conditions contemplated by this
Commitment Letter and the Fee Letter).

(xii) The Lead Arrangers shall be satisfied that Boyd has used all commercially
reasonable efforts to cause the Take-out Financing (as defined in the Fee
Letter) to be issued and sold on or prior to the Refinancing Closing Date.
Without limitation of the foregoing, one or more investment banks (the
“Investment Banks”) reasonably satisfactory to the Lead Arrangers shall have
received (i) a preliminary offering memoranda or preliminary private placement
memoranda (“Offering Document”), which shall be in customary complete form or
which, with respect to the description of notes and any other parts thereof for
which the Investment Banks’ or their advisors’ cooperation or approval is
required for them to be complete, Boyd shall have used its commercially
reasonable efforts to cause it to be complete, and in either case, which
Offering Document shall contain information regarding Boyd of type and form
customarily included in private placements under Rule 144A of the Securities Act
and financial statements, pro forma financial statements, business and other
financial data of the type required in a registered offering by Regulation S-X
and Regulation S-K under the Securities Act (other than Rule 3-10 of Regulation
S-X and subject to exceptions customary for private placements pursuant to Rule
144A of the Securities Act) and (ii) drafts of customary “comfort” letters
(including “negative assurance” comfort) that independent accountants of Boyd
would be prepared to deliver upon completion of customary procedures in
connection with the offering of the Notes and (b) the Investment Banks shall
have been afforded a consecutive 15 business-day period ending on the day that
is two business days prior to the Refinancing Closing Date to seek to offer and
sell or privately place the Refinancing Notes with qualified purchasers thereof;
provided that such 15 business-day period shall exclude the days from
(x) August 20, 2012 through and including September 4, 2012 and (y) December 17,
2012 through and including December 31, 2012.

 

Annex III-3



--------------------------------------------------------------------------------

ANNEX IV

DEBT

Boyd Bank credit facility

Boyd 9.125% senior notes due 2018

New Refinancing Facility and/or Notes

Boyd 6.75% senior subordinated notes due 2014

Boyd 7.125% senior subordinated notes due 2016

Holdco Note

Other long-term debt with a principal balance of less than $12 million related
to aircraft

 

Annex IV-1



--------------------------------------------------------------------------------

ANNEX A

CONDITIONS OF INVESTMENT

In the event that the Acquisition is terminated, the amounts on deposit in
Acquisition Co. will be returned to Boyd, Boyd shall repay the full amount
funded under the Incremental Commitment and the Class A Revolving Commitments
shall be reduced by the amount of the Incremental Commitment.

 

Annex A-1